
	

113 S2543 IS: Supporting Afterschool STEM Act
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2543
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To support afterschool and out-of-school-time science, technology, engineering, and mathematics 
			 programs, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Supporting Afterschool STEM Act.2.FindingsCongress finds the following:(1)Numerous authoritative studies document that the proficiency of students in the United States in
			 science,
			 technology, engineering, and mathematics (STEM) will have a major impact on the Nation's  future economic competitiveness and on the
			 preeminence of the United States in scientific inquiry and technological
			 innovation.(2)Results from the National Assessment of Educational Progress, the Trends in International
			 Mathematics and Science Study, the Programme in International Science
			 Assessment, and other sources show that students in the United States are
			 not
			 demonstrating sufficient achievement in the STEM subjects and are not
			 keeping pace with students in other countries.(3)Research demonstrates the importance of afterschool programs in engaging students in STEM
			 fields and building  STEM-relevant skills and proficiencies, especially
			 for
			 girls, students from populations traditionally underrepresented
			 in STEM
			 fields, and students from low socioeconomic circumstances.(4)A National Research Council consensus study confirmed the importance of learning that occurs in
			 out-of-school-time settings such as afterschool programs and science
			 centers,
			 and proposed a set of strands of science learning framework that articulated capabilities fostered by informal learning environments.(5)According to a 2013 study entitled Defining Youth Outcomes for STEM Learning in Afterschool, the
			 afterschool field is confident in its ability to help young people develop
			 interest in STEM and STEM learning activities, develop capacities to
			 productively engage in such activities, and come to value them.  The
			 afterschool field is also confident that it can impact skills such as
			 problem-solving abilities, demonstrating STEM skills, career awareness,
			 and
			 21st century skills, such as teamwork, that are important to the
			 workforce and national economic goals.(6)The Federal Government should use its resources as effectively as possible to increase
			 opportunities for students to be exposed to STEM subjects outside of the
			 school day and to build a balanced kindergarten through grade 12 STEM
			 education portfolio that
			 fosters learning in school as well as in out-of-school-time programs.(7)Afterschool programs have long partnered with other youth-serving and community organizations to
			 meet the needs of students.  Cross-sector collaborations between
			 afterschool programs, schools, science centers, institutions of higher
			 education, businesses, and other
			 entities are yielding great benefits for engaging young people in STEM
			 fields.(8)As interest and momentum grows around STEM programming in afterschool, more and better
			 partnerships across Federal agencies become increasingly important to
			 leverage resources and offer high-quality, hands-on STEM experiences for
			 youth.3.PurposesThe purposes of this Act are—(1)to enhance America’s economic competitiveness by strengthening STEM education through  fostering
			 interest
			 and success in STEM subjects among certain student populations in
			 kindergarten through grade 12;(2)to  engage Federal agencies and foster interagency collaboration in STEM
			 education  afterschool program investments;(3)to recognize the important role that afterschool programs offered by nonprofit and community-based
			 organizations, science centers, museums, libraries, and
			 other	such entities, play in STEM
			 education and to
			 support their efforts;(4)to involve institutions of higher education as partners in such efforts and foster increased
			 collaboration; and(5)to inspire young people to study and work in STEM subjects.4.DefinitionsIn this Act:(1)Afterschool or STEM networkThe term afterschool or STEM network means a coalition that fosters partnerships and provides support to afterschool program providers 
			 and STEM
			 education providers to develop and sustain quality education programming
			 for children and youth in afterschool programs and STEM education
			 programs.(2)Afterschool programThe term afterschool program means a structured program offered for elementary school, middle school, or secondary school
			 students when school
			 is not in session, such as before or after school, on the weekend, or
			 during the
			 summer.(3)DirectorThe term Director means the Director of the National Science Foundation.(4)Elementary schoolThe term elementary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).(5)Middle schoolThe term middle school means a nonprofit institutional day or residential school, including a public charter school, that
			 provides middle grades education, as determined under State law.(6)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).(7)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).(8)STEMThe term STEM means science, technology, engineering, or mathematics, and includes the fields of computer
			 science and robotics.5.Afterschool STEM Support Grant program(a)Goals of programThe goals of the afterschool STEM grant program carried out under this Act are—(1)to support the development and delivery of high-quality STEM education to populations
			 underrepresented in STEM fields;(2)to leverage the expertise and infrastructure available to afterschool programs that include STEM
			 content through
			 afterschool or STEM networks;(3)to leverage existing Federal STEM education investments, as of the date of enactment of this Act,
			 in order to encourage STEM-focused grant recipients to
			 lend their time and expertise to afterschool programs that include STEM
			 content; and(4)to provide hands-on learning and exposure to STEM research facilities and businesses through
			 in-person
			 or virtual distance-learning experiences.(b)Program authorized(1)In generalFrom amounts appropriated to carry out this part and not reserved under paragraph (4), the Director
			 shall	award grants, on a competitive
			 basis, to     afterschool or
			 STEM networks—(A)to support afterschool programs that include STEM content through the
			 activities described in subsection
			 (e);  and(B)to carry out the goals described in subsection (a).(2)DurationEach grant awarded under this Act shall be for a period of not more than 3 years.(3)AmountsThe Director shall ensure that each grant awarded under this Act is in an amount that is sufficient
			 to carry out the
			 goals described in subsection (a).(4)ReservationFrom the amounts appropriated for this grant, the Director shall reserve 20 percent of
			 such funds to
			 develop and support new
			 afterschool or STEM networks in States or areas where such
			 networks do not exist.(c)Application(1)In generalAn afterschool or STEM network desiring a grant under subsection (b)(1) shall submit an application
			 at such
			 time, in such manner,	and containing such information that the Director
			 may require.(2)ContentsThe application  described in paragraph (1) shall, at a minimum, include—(A)a description of the status of afterschool STEM programming in the State or area in which  the
			 afterschool
			 or STEM network is located, including—(i)the number of afterschool programs in the State or area;(ii)the number of such afterschool programs focused on STEM subjects and activities;(iii)the number of students served by existing afterschool programs, as of the date of the application,
			 in the State or area;(iv)the number of students served by existing afterschool programs that include STEM content in the
			 State or area;(v)the unmet demand for afterschool programs in the State or area; and(vi)the unmet demand for afterschool programs focused on STEM subjects and activities in the State or
			 area;(B)an analysis of existing and needed resources that identifies areas and populations most in need of
			 opportunities for high-quality afterschool programs that include STEM
			 content;(C)a description of the current and past work carried out by the afterschool or STEM network to
			 support the needs of afterschool program providers in the State or area
			 served by the network;(D)a detailed plan that describes initiatives that shall be undertaken to—(i)support and grow
			 afterschool programs that include STEM content; and(ii)leverage existing
			 Federal
			 investments in afterschool programs and
			 STEM education, as of the date of the application;(E)a description of financial and other commitments  that support expanded
			 afterschool STEM programming in the State or area served by the network;
			 and(F)a description of any confirmed or potential partners that will work with the afterschool or STEM
			 network to carry out the activities under the grant.(d)PriorityIn awarding grants under subsection (b)(1), the Director shall give priority to applications from
			 afterschool or STEM networks that—(1)demonstrate a clear understanding of the afterschool programs and settings, and the status of
			 afterschool programs that include STEM content, in
			 the State or area to be served by the grant;(2)have established working relationships with afterschool program and STEM education stakeholders in
			 the
			 State or area;(3)are working to advance the availability of high-quality afterschool programs that include STEM
			 content for
			 under-served
			 populations and populations underrepresented in STEM fields, including
			 girls; and(4)are leveraging Federal or other public investments in STEM education or afterschool
			 programming.(e)Uses of fundsAn afterschool or STEM network that receives a grant under subsection (b)(1) may use grant funds to
			 carry out any	of the following activities:(1)Develop quality standards for STEM programming in afterschool programs and provide technical
			 assistance to afterschool programs
			 to implement such standards.(2)Work with State education stakeholders to define and promote appropriate measurable outcomes for
			 afterschool programs that include STEM content.(3)Provide technical assistance to afterschool programs to start or grow their afterschool STEM
			 efforts and define appropriate learning outcomes for such  efforts.(4)Coordinate professional development for afterschool program educators by—(A)identifying training programs that are available, as of the time of the identification, for
			 afterschool program educators;(B)working with partners to allow joint professional development with teachers at elementary schools,
			 middle schools, and  secondary schools, as appropriate; and(C)partnering with teacher training programs to utilize afterschool programs for practicum
			 experiences, employment placements, and other opportunities.(5)Help afterschool program providers form strategic partnerships as needed to advance STEM learning
			 in afterschool programs, including partnerships with elementary schools,
			 middle schools, secondary schools, institutions of higher education
			 (including community
			 colleges and programs and schools of education), businesses, research
			 facilities, national laboratories, and other appropriate entities.(6)Create and disseminate tool kits to afterschool
			 programs wanting to  form partnerships and incorporate STEM professionals
			 as mentors and role
			 models that—(A)provide technical assistance and guidance, including assistance in connecting afterschool program
			 providers with STEM researchers and
			 professionals who may be able to assist in STEM-focused activities; and(B)include—(i)examples of strong afterschool programs that have incorporated such partnerships to serve as
			 models;(ii)a list of potential partners that could assist in STEM-focused activities;(iii)identified federally supported STEM education programs and research in the State or area served by
			 the grant; and(iv)guidance on how to engage STEM professionals, mentors, and role models in the program.(7)Provide technical assistance to federally funded STEM researchers and professionals who wish to
			 engage with afterschool programs that, at a minimum, includes—(A)examples of partnerships between afterschool programs and institutions rich in STEM  resources;(B)a resource that provides a description of the afterschool program setting, the opportunities for
			 engagement in afterschool programs, and the constraints of which the
			 researchers or
			 professionals need to be aware;(C)how to find an afterschool program provider with which the researcher or professional would like to
			 engage;(D)how to ensure an effective and productive partnership with the afterschool provider through
			 mutually beneficial engagement, and engage in a productive conversation
			 with the afterschool provider to determine if the
			 partnership will be productive;(E)how to craft a mutually beneficial engagement and partnership; and(F)guidance on how to measure appropriate outcomes for afterschool programs  and afterschool programs
			 that include STEM content.(8)Any other activity, as proposed in the application and determined appropriate by the Director.(f)ReportEach afterschool or STEM network receiving a grant under subsection (b)(1) shall submit an annual
			 report to the
			 Director regarding the progress of the grant.6.Federal Partnership with afterschool programsBeginning  not later than 180 days after the date of enactment of this Act, the Director shall
			 provide
			 information, to each
			 recipient of a STEM research grant under the authority of the Director, on
			 opportunities
			 to engage with students in
			 out-of-school-time programs, such as through mentorships.  Such
			 information
			 shall include—(1)a listing of all afterschool or STEM program networks in the region of the recipient;(2)a toolkit that provides guidance to federally funded STEM researchers on how to engage and
			 partner with afterschool STEM program providers and lend their time and
			 expertise in afterschool programs that include STEM content;(3)information regarding how to create opportunities to have students visit laboratories; and(4)guidance regarding how to create age-appropriate research projects for students.7.ReportBy not later than 180 days after the date of enactment of this Act, the Director shall prepare and
			 submit to Congress a
			 report on Federal STEM investments in afterschool programs and the
			 best practices
			 for afterschool programs incorporating STEM subjects into their programs.
